Title: From James Madison to William C. C. Claiborne, 28 August 1805
From: Madison, James
To: Claiborne, William C. C.


          
            Sir.
            Department of State August. 28th. 1805.
          
          In compliance with the request contained in your letter of the 26 ult. I have to state it as my opinion (the office of Attorney General being vacant) that the powers of the Legislative Council of the Territory of Orleans do not cease until the first Monday in November next; but, as under a contrary impression you intended to prorogue them on the third of July last, the true exposition of the Act of the last session of Congress as far as relates to the subject is unimportant, unless some exigency, not to be calculated upon, should render it indispensible to convene the Council. I am &c.
          
            James Madison
          
        